People v Griswold (2017 NY Slip Op 08128)





People v Griswold


2017 NY Slip Op 08128


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, CURRAN, AND WINSLOW, JJ.


1204 KA 15-00160

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARTIN GRISWOLD, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (SARA A. GOLDFARB OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (NICOLE K. INTSCHERT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered August 21, 2014. The judgment convicted defendant upon his plea of guilty of, inter alia, criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his guilty plea of, inter alia, criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant's contention, we conclude that County Court did not err in refusing to suppress evidence obtained during the execution of a search warrant inasmuch as the search warrant was issued with probable cause. "Probable cause does not require proof sufficient to warrant a conviction beyond a reasonable doubt but[, rather, it] merely [requires] information sufficient to support a reasonable belief that an offense has been or is being committed or that the evidence of a crime may be found in a certain place" (People v Bigelow , 66 NY2d 417, 423 [1985]). Further, "[p]robable cause may be supplied, in whole or part, through hearsay information" (id. ). The record establishes that the confidential informant had some basis of knowledge, and the confidential informant's reliability was established because his statement to the police was corroborated by independently verified details about the shooting that precipitated the search warrant (see People v DiFalco , 80 NY2d 693, 696-697 [1993]; People v Elwell , 50 NY2d 231, 237 [1980]).
Contrary to defendant's further contention, the bargained-for sentence is not unduly harsh or severe.
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court